Citation Nr: 1549689	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  14-16 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a left foot disability, to include as due to exposure to ionizing radiation.

2.  Entitlement to service connection for a skin disability manifested by sores or boils, to include as due to exposure to ionizing radiation.

3.  Entitlement to service connection for skin cancer, to include as due to exposure to ionizing radiation.

4.  Entitlement to service connection for type 2 diabetes mellitus, to include as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1966 to December 1968.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Chicago, Illinois Department of Veteran Affairs (VA) Regional Office (RO).  In September 2015, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.

The issue of service connection for a right foot disability was raised by the Veteran during the September 2015 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 CFR 19.9(b)(2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 CFR Parts 3, 19, and 20 (2015)). 

The issues of service connection for a left foot disability, a skin disability manifested by boils, and skin cancer are being REMANDED to the AOJ.  VA will notify the Veteran if action on his part if required.





FINDING OF FACT

On the record at the September 2015 hearing, prior to the promulgation of a decision in the matter, the Veteran indicated that he wished to withdraw his appeal seeking service connection for type 2 diabetes mellitus; there is no question of fact or law remaining for the Board to consider in the matter.


CONCLUSION OF LAW

Regarding the claim of service connection for type 2 diabetes mellitus, the criteria for withdrawal of an appeal are met; the Board has no further jurisdiction in this matter.  38 U.S.C.A. §§  7104, 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has jurisdiction where there is a question of fact or law in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn by the appellant or by his authorized representative at any time before the Board promulgates a decision in the matter.  38 C.F.R. § 20.204.  

On the record at the September 2015 hearing before the undersigned, prior to the promulgation of a decision in the matter, the Veteran indicated that he wished to withdraw his appeal seeking service connection for type 2 diabetes mellitus.  Consequently, there remains no allegation of error of fact or law for appellate consideration in that matter.  The Board does not have jurisdiction to consider an appeal in the matter, and the appeal in the matter must be dismissed.


ORDER

The appeal seeking service connection for type 2 diabetes mellitus is dismissed.


REMAND

The Veteran contends that his left foot disability, skin disability manifested by boils, and skin cancer are all related to his exposure to ionizing radiation during service.  The Veteran's claimed skin cancer is a radiogenic disease under 38 C.F.R. § 3.311(b)(2).  In such cases, requests must be made for any available records concerning the Veteran's exposure to radiation, including but not limited to a Record of Occupational Exposure to Ionizing Radiation (DD Form 1141, if maintained), service medical records, and other records which may contain information pertaining to his radiation dose in service.  Then, all such records must be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  Here, the record includes a dose estimate from the United States Army Institute of Public Health, but the matter has not been referred for a dose estimate from the Under Secretary for Health, as required by regulation.  In addition, once it is determined that a Veteran was exposed to ionizing radiation and subsequently developed a radiogenic disease that became manifest within a specified time (at least five years postservice in this case), the claim must be referred to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.3.11(c) prior to adjudication of the claim.  

The remaining disabilities on appeal (a left foot disability and a skin disability), are not listed as radiogenic diseases under 38 C.F.R. § 3.311(b)(2).  To be considered as such, the Veteran must have cited to, or submitted, competent scientific or medical evidence showing that they are radiogenic in nature.  38 C.F.R. § 3.311(b)(4).  Here, the Veteran has not cited to or submitted any scientific or medical evidence establishing his left foot or skin boil disabilities are radiogenic.  Therefore, the provisions noted above do not apply to those disabilities.  However, the Veteran is not precluded from otherwise substantiating his claim.  He has not yet been afforded VA examinations assessing the nature and likely etiology of his left foot or skin boil disabilities.  The only medical opinions in the record are not supported by examination of the Veteran and are handwritten notations without adequate rationale.  Medical records show multiple left foot diagnoses (chronic ulcerations, osteomyelitis, etc.) that have required multiple surgeries, and the Veteran's own statements (with corroborating statements by family and friends) are competent evidence of a lay observable skin condition (such as boils or sores).  The Board finds the low threshold standard for determining when VA must afford the Veteran an examination is met with respect to the claimed left foot and skin boil disabilities.

Finally, the Board notes that the Veteran submitted extensive copies of VA treatment records from the Hines VA Medical Center (MC) dated between March 2006 and October 2009.  Thereafter, the AOJ obtained records of VA treatment dated between March 2006 and March 2014, with additional records from March 2014 to January 2015.  However, a review of the records from March 2006 to March 2014 in the Veteran's electronic record shows they appear to be incomplete.  There are significant periods of time that are unaccounted for (though the Veteran has submitted some VA records from such periods).  Specifically, the record includes a February 2009 record followed next chronologically by a June 2010 record (with no records for the intervening period).  As records submitted by the Veteran include records dated (up to) in October 2009, additional records are clearly outstanding.  VA treatment records that remain outstanding, including those generated since January 2015 may contain pertinent information, are constructively of record, and must be secured.

Accordingly, the case is REMANDED for the following:

1. The AOJ should secure for the record complete copies of all records of VA evaluations or treatment the Veteran has received for a left foot disability, skin cancer, or a skin boil/sore disability that are not already in the record, to specifically include complete records of such treatment between October 2009 and March 2014, and since January 2015.
2. The AOJ should arrange for an exhaustive search of military and VA data storage services for any records maintained pertaining to the Veteran's exposure to ionizing radiation, to include any Record of Occupational Exposure to Ionizing Radiation (DD Form 1141).  If none are located, it should be so noted, and the AOJ should document its efforts to obtain the documents.

3. The AOJ should then forward all information pertaining to the Veteran's alleged exposure to radiation in service to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies (in accordance with 38 C.F.R. § 3.311(a)(2)(iii)).

4. The AOJ should then refer the matter of service connection for skin cancer to the Under Secretary for Benefits for additional consideration in accordance with 38 C.F.R. § 3.311(c), as necessary.  A formal written determination should be added to the record explaining the steps taken and indicating the development required to address the contention of in-service radiation exposure causing radiogenic disease has been completed.

5. The AOJ should also arrange for the Veteran to be examined by a podiatrist to determine the nature and likely etiology of his claimed left foot disability.  The entire record must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of the record, the examiner should provide opinions that respond to the following:
a. Please identify, by diagnosis, each left foot disability entity found.

b. Please identify the likely etiology for each left foot disability entity diagnosed.  Specifically, is it at least as likely as not (a 50 percent or better probability) that it is related to the Veteran's military service, to include as due to exposure to ionizing radiation therein?  

All opinions must include rationale.

6. The AOJ should also arrange for the Veteran to be examined by a dermatologist to determine the nature and likely etiology of his claimed skin disability manifested by boils.  The entire record must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of the record, the examiner should provide opinions that respond to the following:

a. Please identify, by diagnosis, each skin disability entity (manifested by boils) found.  The examiner should acknowledge the Veteran's lay reports.

b. Please identify the likely etiology for each skin disability entity diagnosed.  Specifically, is it at least as likely as not (a 50 percent or better probability) that such disability is related to his military service, to include as due to exposure to ionizing radiation therein? 

All opinions must include rationale.

7. The AOJ should then review the record and readjudicate the remaining claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


